Citation Nr: 0328549	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for weight loss due to 
undiagnosed illness.

2.	Entitlement to service connection for fever, chills, and 
night sweats due to undiagnosed illness.

3.	Entitlement to service connection for fatigue, elevated 
liver enzymes and gastrointestinal symptoms due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland


INTRODUCTION

The veteran had active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Travel Board 
hearing in February 2001.

In a June 2001, decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2003 Order, the Court 
vacated the Board's June 2001, decision and remanded the 
matter to the Board for further action to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  


REMAND

As noted above, this case was vacated and remanded by the 
Court for compliance with the VCAA.  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

In circumstances where the RO failed to notify the veteran of 
the VCAA, the Board had been sending letters to veterans, 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), informing 
them of certain provisions of the VCAA.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In other words, it appears that this case 
must therefore be returned to the RO so that it may afford 
the veteran proper notice of VCAA.

Additionally, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement this statutory provision has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Appropriate action at the RO level to 
ensure compliance with this recent development is also 
necessary.

Moreover, the Board notes that the veteran has recently 
submitted additional evidence which has not been reviewed by 
the RO.  The veteran has not waived RO review of this 
evidence.  Therefore, this case must be remanded to the RO 
for review of the new evidence.

Finally, the Board notes that the veteran has not had a VA 
examination in over 10 years.  The Board acknowledges that 
the veteran was previously scheduled for a VA examination for 
which he failed to report.  Nevertheless, in light of the 
need to remand for VCAA compliance and to review new 
evidence, the Board believes it would be appropriate to 
afford the veteran another opportunity for VA examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and appropriate 
diagnosis (if any) of the claimed weight 
loss, fever, chills, night sweats, 
fatigue, elevated liver enzymes and 
gastrointestinal symptoms, and to offer 
an opinion as to whether these conditions 
are related in any way to his active 
military service.  The claims file must 
be made available to the examiners for 
review in connection with the 
examinations.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed.  
For any clinical diagnosis offered, the 
examiner should identify the criteria for 
such diagnosis and the clinical 
observations or test results from the 
veteran's examination or medical record 
which meet such criteria.  If signs or 
symptoms of the claimed disorders are 
observed but such signs or symptoms 
cannot be attributed to a known medical 
diagnosis, the appropriate examiner 
should so state.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought as to the issues in 
appellate status can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




